United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 13-2593
                         ___________________________

                                Marvin Allan DeVries

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

          David Driesen; Patrick J. Hoye; Steven L. Ponsetto; State of Iowa

                       lllllllllllllllllllll Defendants - Appellees
                                         ____________

                       Appeal from United States District Court
                    for the Northern District of Iowa - Sioux City
                                    ____________

                              Submitted: April 17, 2014
                              Filed: September 10, 2014
                                    ____________

Before LOKEN and MURPHY, Circuit Judges, and PERRY,* District Judge.
                          ____________

PERRY, District Judge.




      *
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri, sitting by designation.
Marvin DeVries brought this § 1983 suit two years and four months after the claim
arose. The district court1 dismissed the case as barred by Iowa’s two-year statute of
limitations governing personal injury claims. DeVries appealed, arguing that his time
for filing suit was tolled during the pendency of an administrative claim he had filed
under the Iowa Tort Claims Act. Section 1983 claims are governed by the state’s
statute of limitations for personal injury claims and may be subject to any tolling rules
that Iowa courts have applied to that statute. The tolling provision DeVries relies on,
however, comes from the Tort Claims Act, not from the personal injury statute, and
so it has no application here. We affirm the district court’s dismissal of the action as
time barred.


                                            I.


       DeVries brought this suit against two Iowa State Patrol officers and other state
officials after an incident related to a traffic stop. His suit included a number of state
tort claims in addition to a claim under 28 U.S.C. § 1983. The incident occurred on
September 29, 2010, but DeVries did not file his Complaint in the district court until
February 14, 2013. Devries also pursued an unsuccessful administrative claim under
the Iowa Tort Claims Act (ITCA) before filing his federal complaint.2 The district
court rejected DeVries’ argument that a tolling provision contained in the ITCA
applied to this case, and held that the §1983 claim must be dismissed because it was
brought after the expiration of the Iowa two-year limitations period that applies to
personal injury claims. Because it was dismissing the only federal claim, the district
court declined to exercise supplemental jurisdiction over the related state claims.


      1
       The HONORABLE MARK W. BENNETT, United States District Judge for
the Northern District of Iowa.
      2
       In his brief, DeVries alleges that the administrative claim was filed on
September 25, 2012, and denied on November 5, 2012. There is nothing in the record
to corroborate either those dates or the substance of the claim.

                                           -2-
                                           II.


       We review the district court’s grant of a motion to dismiss de novo. Farm
Credit Servs. of Am. v. Am. State Bank, 339 F.3d 764, 767 (8th Cir. 2003). The facts
alleged in the complaint are accepted as true and construed in the light most favorable
to the plaintiff. Kottschade v. City of Rochester, 319 F.3d 1038, 1040 (8th Cir. 2003).


                                          III.


       In Wilson v.Garcia, the Supreme Court held that the state statute of limitations
for personal injury torts was the appropriate period of limitations for all § 1983 cases.
471 U.S. 261, 276 (1985), superseded by statute on other grounds by 28 U.S.C. §
1658(a) as recognized in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 377–81
(2004). By establishing this uniform rule, the Supreme Court ended the requirement
that courts apply the most analogous state statute of limitations based on the facts
underlying the specific § 1983 claim. See id. at 273. Justice O’Connor, in dissent,
argued that this “blunt instrument” approach could create incongruous limitation
periods wherein a state court claim might remain viable far beyond the analogous §
1983 claim. Id. at 286 (O’Connor, J., dissenting).


       DeVries does not dispute that the state personal injury statute of limitations
applies, but he argues that the tolling provisions of the ITCA should be applied to that
limitations period, because his § 1983 action is a “claim” within the meaning of the
ITCA.


      Iowa’s personal injury limitations period provides: “Actions may be brought
within the times herein limited, respectively, after their causes accrue, and not
afterwards, except when otherwise specially declared: . . . Those founded on injuries

                                          -3-
to the person or reputation, whether based on contract or tort, or for a statutory
penalty, within two years.” Iowa Code §§ 614.1; 614.1(2) (2013). Like most states,
Iowa law provides tolling for certain reasons, such as claims by a minor or disabled
person, see § 614.8, or death of a defendant, see § 614.2. These general tolling
periods, however, make no mention of administrative claims.


        The ITCA is a separate statutory scheme providing a limited waiver of
sovereign immunity. See generally Iowa Code Ch. 669. It allows an injured party to
bring certain claims against the State of Iowa or its employees who were acting within
the scope of employment. The ITCA has its own statute of limitations separate from
the period applicable to general personal injury torts. See § 669.13(3) (“This section
is the only statute of limitations applicable to claims as defined in [the ITCA].”). The
ITCA requires a tort claimant to file an administrative claim before filing suit, and it
extends the time to sue to accommodate those administrative procedures.3


         DeVries argues that the tolling provisions of the ITCA should be read into the
personal injury limitations period because his § 1983 action is a “claim” within the
meaning of the ITCA. But that would be true in many § 1983 cases, because many
such cases involve claims that could be brought as tort claims against the state under
similar laws. Cf. Wilson, 471 U.S. at 272–273 (“Almost every § 1983 claim can be
favorably analogized to more than one of the ancient common-law forms of action .
. . .”). Wilson itself was a civil rights case not unlike this one – the plaintiff alleged


      3
        [A] claim or suit otherwise permitted under this chapter shall be forever
barred, unless within two years after the claim accrued, the claim is made in writing
and filed with the director of the department of management under this chapter. The
time to begin a suit under this chapter shall be extended for a period of six months
from the date of mailing of notice to the claimant by the attorney general as to the
final disposition of the claim or from the date of withdrawal of the claim under
section 669.5, if the time to begin suit would otherwise expire before the end of the
period. § 669.13(1).

                                           -4-
excessive force during an arrest. The Court noted that Mr. Wilson’s claim could have
been analogized to a claim under the “special New Mexico statute authorizing
recovery against the State for the torts of its agents.” Id. at 273. In determining that
only the personal injury limitations period would apply, Wilson also recognized that
limitations periods would be affected by tolling provisions: “In virtually all statutes
of limitations the chronological length of the limitation period is interrelated with
provisions regarding tolling, revival, and questions of application.” Id. at 269 n.17
(quoting Johnson v. Ry. Express Agency, Inc., 421 U.S. 454, 464 (1975)). Yet
nothing in Wilson suggests that a court should look to the tolling provisions in the
state’s tort claims act when applying the personal injury statute of limitations period.


       Wilson controls the outcome of this case. It does not matter whether a § 1983
suit could qualify as a claim under the ITCA; § 1983 creates a “uniquely federal
remedy,” Mitchum v. Foster, 407 U.S. 225, 239 (1972), and one “supplementary to
any remedy any state might have.” McNeese v. Bd. of Ed., 373 U.S. 668, 672 (1963).
Iowa law sets the limitations period at two years, and the district court correctly
determined that DeVries filed his complaint outside that window. DeVries concedes
that the state of Iowa could not force him to exhaust administrative remedies before
bringing his § 1983 claim and that his doing so was voluntary as to that claim. Thus,
DeVries could have filed his federal claim while his state administrative proceedings
were pending. See Lown v. Brimeyer, 956 F.2d 780, 781 (8th Cir. 1992). To his
detriment, DeVries chose to pursue the state administrative remedies and deferred
filing his § 1983 claim until after the statute of limitations had run.


                                          IV.


      For the above reasons, the judgment of the district court is affirmed.




                                          -5-